 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
                                                              Case No. 2:18-cv-02427-RFB-VCF
 7   JERRY E. JOHNSON,
                                                                  ORDER TO PRODUCE
 8               Plaintiff,                                       JERRY E. JOHNSON,
 9                  v.                                                #1178106

10   MS. MOORE, et al.,
11                            Defendants.
12
13         TO:      MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
14         TO:      BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
                    INDIAN SPRINGS, NV
15                  UNITED STATES MARSHAL FOR THE DISTRICT OF
                    NEVADA AND ANY OTHER UNITED STATES MARSHAL
16
17           THE COURT HEREBY FINDS that JERRY E. JOHNSON, #1178106, is
18   presently in custody of the Nevada Department of Corrections, located at High Desert State
19   Prison, Indian Springs, Nevada.
20           IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee,
21   shall transport and produce JERRY E. JOHNSON, #1178106, to the Lloyd D. George United
22   States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
23   Nevada, on or about June 14, 2019, at the hour of 2:30 p.m., to attend the hearing in the instant
24   matter, and arrange for his appearance on said date as may be ordered and directed by the
25   Court entitled above, until the said JERRY E. JOHNSON, #1178106, is released and
26   discharged by the said Court; and that the said JERRY E. JOHNSON, #1178106, shall
27   ///
28   ///
 1   thereafter be returned to the custody of the Warden, High Desert State Prison, Indian
 2   Springs, NV, under safe and secure conduct.
 3
 4          DATED this 28th day of May, 2019.
 5                                                 _________________________________
                                                   RICHARD F. BOULWARE, II
 6
                                                   UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
